Name: Council Regulation (EEC) No 444/86 of 25 February 1986 authorizing the Kingdom of Spain and the Portuguese Republic to include national subdivisions for certain agricultural products within the Common Customs Tariff nomenclature
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  agricultural activity
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 50 / 25 COUNCIL REGULATION (EEC) No 444 / 86 of 25 February 1986 authorizing the Kingdom of Spain and the Portuguese Republic to include national subdivisions for certain agricultural products within the Common Customs Tariff nomenclature difficulties and is warranted when products covered by a single Common Customs Tariff subheading are subject to different rates of duty ; whereas the new Member States should be authorized in respect of the products in question to include national subdivisions within the Common Customs Tariff nomenclature , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and of Portugal , and in particular the second subparagraph of Article 76 ( 3 ) and the second subparagraph of Article 244 ( 3 ), Having regard to the proposal from the Commission , Whereas pursuant to the first subparagraph of Article 76 ( 3 ) and the first subparagraph of Article 244 ( 3 ) of the Act of Accession , the Kingdom of Spain and the Portuguese Republic will apply the Common Customs Tariff nomenclature form 1 March 1986 for the products specified in Articles 67 and 235 respectively of the Act ; whereas , however , under the second subparagraph of Article 76 ( 3 ) and of Article 244 ( 3 ), they may be authorized to include existing national subdivisions within the Common Customs Tariff nomenclature for the purposes of gradual alignment with that Tariff or of elimination of duties within the Community , always provided that no difficulties arise for the application of Community rules ; Whereas , for those of the abovementioned products subject to customs duties , such an authorization will create no Article 1 Where the Community rules on products falling within Articles 67 and 235 of the Act of Accession involve the application of customs duties on importation from third countries , the Kingdom of Spain and the Portuguese Republic shall be authorized to include , within the Common Customs Tariff nomenclature , those national subdivisions indispensable for either gradual alignment with that Tariff or elimination of duties within the Community in accordance with the terms of the Act of Accession . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS